NO. 12-14-00058-CR

                           IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

CANTRELL NIMOY SASH,                             §     APPEAL FROM THE 241ST
APPELLANT

V.                                               §     JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §     SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Cantrell Nimoy Sash appeals his conviction for arson. Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                           BACKGROUND
       On May 24, 2013, Appellant arrived at his apartment. Outside the apartment, Appellant’s
wife visited with a neighbor. According to the neighbor, Appellant and his wife had an argument
and Appellant went inside the apartment. A few minutes later, Appellant’s wife attempted to enter
the apartment, but the door was locked. She noticed that smoke was coming from under the door,
and unsuccessfully attempted to open it. At the same time, she called for help from her neighbors.
One of them, John Frye, kicked open the door and entered the apartment. He went to the bedroom
looking for Appellant, but the smoke and flames were unbearable. Frye, who was unable to see or
breathe well, reached for Appellant and could not find him. As Frye left the apartment, he noticed
that Appellant was lying on the couch and he tried to take him out of the apartment. Appellant first
stated that he wanted his wife to come inside the apartment, and ultimately that he wanted to be left
alone in the apartment to die. In the meantime, John Ingram, another neighbor at the complex,
broke one of the apartment’s exterior windows.
         Frye left the apartment, at which point Appellant came to the broken window calling for his
wife. Frye and Ingram immediately grabbed Appellant and pulled him through the window. They
noticed Appellant had a knife, restrained him, and carried him downstairs. Appellant struggled with
Frye and Ingram, but they were able to keep him from reentering the apartment.
         At that point, police and firefighters arrived. The firefighters extinguished the fire, which
was rapidly developing into a serious fire. Police and firefighters rescued three children from one
of the neighboring apartments that was in the path of the fire and sustaining smoke and water
damage. Emergency Medical Technicians (EMTs) also arrived, and they inspected Appellant for
injuries. Appellant appeared to have cut himself with his knife. The EMTs noted two superficial
wounds on Appellant’s abdomen, but determined they were so minor that they required no
treatment. After extinguishing the fire, Deputy Fire Marshal Anthony Gumber investigated the
cause of the fire. He determined that Appellant intentionally started the fire by igniting the mattress
in the bedroom.
         After interviewing the witnesses, the authorities arrested Appellant. He was indicted for
arson, enhanced to the punishment level of a first degree felony with a minimum sentence of
imprisonment for fifteen years.1 Appellant pleaded “not guilty” to the offense and “true” to the
enhancement. After a trial, the jury found Appellant guilty of the charged offense. The jury
subsequently sentenced Appellant to forty-eight years of imprisonment. This appeal followed.


                               ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of the
case and further states that Appellant’s counsel is unable to raise any arguable issues for appeal. 2




         1
             See TEX. PENAL CODE ANN. §§ 12.42(c)(1) (West Supp. 2014); 28.02(d)(2) (West 2011).
         2
           Counsel for Appellant states in his motion to withdraw that he provided Appellant with a copy of this brief.
Appellant was given time to file his own brief in this cause. The time for filing such a brief has expired, and no pro se
brief has been filed.


                                                           2
We have reviewed the record for reversible error and have found none. See Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005).


                                                    CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We are in agreement with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and the trial
court’s judgment is affirmed. See TEX. R. APP. P. 43.2.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five days
of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise him of
his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252
S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the Texas Court of
Criminal Appeals, he must either retain an attorney to file a petition for discretionary review on his
behalf or he must file a petition for discretionary review pro se. Any petition for discretionary
review must be filed within thirty days from the date of this court’s judgment or the date the last
timely motion for rehearing was overruled by this court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P.
68.3(a). Any petition for discretionary review should comply with the requirements of Texas Rule
of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered May 13, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                               (DO NOT PUBLISH)




                                                              3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 13, 2015


                                         NO. 12-14-00058-CR


                                    CANTRELL NIMOY SASH,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1511-13)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.